DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 6/02/22 has been entered.  Claims 1 and 5 are amended.  Claims 4, 6, 15- 20 and 23 are canceled.  Claims 1- 3, 5, 7- 8, 12, 14 and 21- 22 are being addressed by this Action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Natsuko Kato on 6/02/22.

The application has been amended as follows: 
1. (Currently Amended) A powder spray device comprising: 
a funnel member, onto an upper part of which, a powder container is attachable or the powder container is integrally provided; 
a first three-way joint having a first opening, a second opening and a third opening, the first opening connected to an outlet at a lower end of the funnel member; 
an air-current supply tube and a discharge tube respectively connected to the second and third openings of the first three-way joint; 
a vibration motor attached and fixed onto an outer surface of a funnel body of the funnel member; 
a bypass air-current tube that branches off from the air-current supply tube and is connected to the discharge tube; and 
a switching mechanism that switches from and to a standby state, in which compressed gas is sent only through the bypass air-current tube, and switches to and from a spray-coating state, in which compressed gas is sent out through a spray-coating air-current tube line including the air-current supply tube, inside of the three-way joint and the discharge tube, and also through the bypass air-current tube, 
the switching mechanism including a valve provided to the air-current supply tube and a trigger lever that opens and closes the valve, wherein when the trigger lever is squeezed by a user, the vibration motor starts a vibration motion before starting of sending out compressed [[air]] gas through the air-current supply tube in the spray- coating state.
8. (Currently Amended) A spray-coating system comprising a powder spray device and adhesive powder, which is hygroscopic and includes random-shaped particles, 
the powder spray device including: 
a funnel member, onto an upper part of which, a powder container accommodating the adhesive powder is attached or integrally provided; 
a first three-way joint having a first opening, a second opening and a third opening, the first opening connected to an outlet at a lower end of the funnel member; ATTORNEY DOCKET NUMBERPATENT APPLICATION BMG-US17053416/894,294 5 
an air-current supply tube and a discharge tube respectively connected to the second and third openings of the first three-way joint; a vibration motor attached and fixed onto an outer surface of a funnel body of the funnel member; 
a bypass air-current tube that branches off from the air-current supply tube and is connected to the discharge tube, 
a valve provided to the air-current supply tube; and 
a trigger lever that opens and closes the valve, wherein when the trigger lever is squeezed by a user, the vibration motor starts a vibration motion before starting of sending out compressed [[air]] gas through the air-current supply tube in [[the]] a spray- coating state.  
11. (Currently Amended) The spray-coating system according to claim 10, wherein the adhesive powder is spray-coated on a wounded area by an amount of 20 to 50 mg/cm2 at one time of spray-coating operation.
Reasons for Allowance
Claims 1- 5 and 7- 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 8, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein when the trigger lever is squeezed by a user, the vibration motor starts a vibration motion before starting of sending out compressed gas through the air-current supply tube in the spray-coating state.  
See Applicant’s Remarks, filed 2/25/22.
Kubo (US Pub. No. 2013/0218072 A1) is considered pertinent to the applicant’s disclosure.  Kubo discloses a powder spray device in the same field of endeavor having a funnel member 7, a powder container 2, a first three-way joint 21, an air-current supply tube16, a discharge tube 17, 18, a vibration motor 31, a bypass air-current supply tube 43 and a switching mechanism 15, 44 having a trigger lever 44 and a valve housing member 15.  However, Kubo does not teach or suggest, alone or in combination, a bypass air-current tube that branches off from the air-current supply tube and is connected to the discharge tube nor a switching mechanism that switches from and to a standby state, in which compressed gas is sent only through the bypass air-current tube, and switches to and from a spray-coating state, in which compressed gas is sent out through a spray-coating air-current tube line including the air- current supply tube, inside of the three-way joint and the discharge tube, and also through the bypass air-current tube.  
While Kubo discloses a switching mechanism 15, 44 having a trigger lever 44 and a valve housing member 15, Kubo does not teach or suggest, alone or in combination, wherein the switching mechanism includes
a trigger lever including a rod having first and second valve holes respectively for the air-current supply tube and the bypass air-current tube, and
a valve housing, into which the rod of the trigger lever is slidably inserted, the valve housing including first and second air-flow sections that are respectively interposed in the air-current supply tube and in the bypass air-current tube.
While Kubo discloses a vibration motor, Kubo does not teach or suggest, alone or in combination, that when the trigger lever is squeezed by a user, the vibration motor starts a vibration motion before starting of sending out compressed air through the air-current supply tube in the spray-coating state because the vibration motor associated with Kubo starts simultaneously with the starting of the air-current supply tube in the spray-coating state (Kubo - - Ps. [0039], [0042]).
Regarding claim 4, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, the switching mechanism includes
a trigger lever including a rod having first and second valve holes respectively for the air-current supply tube and the bypass air-current tube, and
a valve housing, into which the rod of the trigger lever is slidably inserted, the valve housing including first and second air-flow sections that are respectively interposed in the air-current supply tube and in the bypass air-current tube.
See Applicant’s Remarks, filed 2/25/22.
The closest cited prior art reference, Ji (US Pub. No. 2013/0046278 A1) discloses separate switches 7’, 8’ for pumping/opening each of the different gas flows and does not teach or suggest, alone or in combination, a single combined trigger lever and valve housing for first and second gas flow functions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                             
/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771